 



Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement is dated as of May 1, 2008 (the
“Amendment”) by and between Perrigo Company (the “Parent”), Perrigo Israel
Pharmaceuticals, Ltd., formerly Agis Industries (1983) Ltd. (the “Company”), and
Refael Lebel (the “Executive”).
     WHEREAS the Parent, Company and Executive are parties to a certain
Employment Agreement dated as of November 14, 2004 (the “Employment Agreement”)
which provides, among other things, that the Company agrees to employ the
Executive subject to certain terms and conditions contained in the Employment
Agreement; and
     WHEREAS the Parent, Company and Executive wish to amend the Employment
Agreement as set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth below and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
     1. Amendment.

  a.   Section 1(a) of the Employment Agreement is deleted in its entirety and
replaced by the following:         “Subject to the terms of this Agreement, the
Company agrees to employ the Executive in the position of President during the
Agreement Term (as defined in Section 1(i) below), and the Executive agrees to
remain in the employ of the Company during the Agreement Term. The Parent agrees
to appoint the Executive and the Executive agrees to serve, as an Executive Vice
President and as a member of the Parent’s Executive Committee (“Executive
Committee”).”     b.   Section 1(c) of the Employment Agreement is deleted in
its entirety and replaced by the following:         “The Executive shall report
to the Parent’s Chief Executive Officer and shall perform such duties as may be
assigned to him by the Chief Executive Officer. Such duties shall include daily
leadership and coordination of the Parent’s and Company’s (1) generic
pharmaceuticals business outside North America, (2) global API business, (3) the
Israel-based Consumer Products and Pharmaceutical and Diagnostics businesses,
and (4) the Israel-based pharmaceuticals’ operations, including monitoring
achievement of operations and financial results and developing growth strategies
to achieve ongoing

1



--------------------------------------------------------------------------------



 



      objectives. Current Company staff (except those in the United States),
shall directly report to the Executive. The Parent may make changes to the
Executive’s position, title, reporting line, authority and responsibilities,
provided that the totality of the Executive’s position, title, reporting line,
authority and responsibilities as comparable to those typically attributable to
members of the Executive Committee.”     c.   The first sentence of Section 1(i)
is deleted in its entirety and replaced by the following:

      “This Agreement shall govern the terms and conditions of the Executive’s
employment and any termination thereof from the Effective Date until March 17,
2011 (the “Agreement Term”).”

  d.   Section 2(a) of the Employment Agreement is deleted in its entirety and
replaced by the following:         “Base Salary. The Executive shall receive
base salary at an annual rate of 1.670.000 NIS, payable in substantially equal
monthly or more frequent installments (the “Salary”). Commencing on or around
October 2008, the Executive’s Salary shall be reviewed for increase at least
annually by the Chief Executive Officer, the Board or the Compensation Committee
of the Board pursuant to the normal review process for members of the Executive
Committee. Any increase in Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.”     e.   The third sentence
of Section 2(b) of the Employment Agreement is deleted in its entirety and
replaced by the following:         “The MIB shall provide the Executive with a
target bonus opportunity of 60% of annual salary for each fiscal year of the
Parent.”     f.   Section 3(g)(i) is deleted in its entirety and replaced by the
following:

      “. . . (i) any breach or violation of Section 1(c) or the Parent or
Company requiring the Executive to relocate his principal place of employment
outside the State of Israel, . . .”

  g.   Section 7 of the Employment Agreement is deleted in its entirety.

2



--------------------------------------------------------------------------------



 



  2.   Confidentiality and Noncompetition.         In consideration for the
payments and benefits contemplated by Section 4 of the Employment Agreement, the
Executive acknowledges and agrees that simultaneous with the execution of this
Amendment, he will be required to execute and comply with the Noncompetition and
Nondisclosure Agreement in the form attached to this Amendment as Exhibit A.
This Noncompetition and Nondisclosure Agreement supersedes and replaces the
previous Noncompetition and Nondisclosure Agreement entered into on November 14,
2004 by and between the Parent and Executive.     3.   Effect of Amendment.    
    Except to the extent expressly amended hereby, the Employment Agreement
shall remain in full force and effect in all respects.     4.   Applicable Law.
        This Amendment shall be governed by and construed and enforced in
accordance with the internal laws of the State of Israel without regard to
principles of conflict of laws. Any proceeding related to or arising out of this
Amendment shall be commenced, prosecuted or continued in Israel. Notwithstanding
the foregoing, any controversy relating to provisions of Section 2(b) and 2(c)
of the Employment Agreement shall be governed by the laws of the jurisdiction
set forth in the applicable award document.     5.   Counterparts.         This
amendment may be executed in one or more counterparts (including counterparts
executed and delivered by facsimile, which shall be as counterparts executed and
delivered manually) all of which shall be considered one in the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties as being understood that
all parties do not sign the same counterpart.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the day and year first written above.
PERRIGO COMPANY

         
By:
  /s/ Joseph C. Papa    
 
       
Its:
  President and Chief Executive Officer    

EXECUTIVE

         
By:
  /s/ Refael Lebel
 
   

PERRIGO ISRAEL PHARMACEUTICALS LTD.

         
By:
  /s/ Judy L. Brown    
 
       
Its:
  Executive Vice President and
Chief Financial Officer    

4



--------------------------------------------------------------------------------



 



Exhibit A
NONCOMPETITION AND NONDISCLOSURE AGREEMENT
     THIS NONCOMPETITION AND NONDISCLOSURE AGREEMENT (the “Agreement”) is
entered into as of May 1, 2008 by and between Perrigo Company, a Michigan
corporation, for and in behalf of itself and each of its subsidiary and
affiliated companies, including Perrigo Israel Pharmaceuticals Ltd. (formerly
Agis Industries (1983) Ltd.) (collectively referred to as “Perrigo”) and Refael
Lebel (the “Executive”).
     WHEREAS Executive has entered into an employment agreement with Perrigo
dated as of November 14, 2004 and amended as of May 1, 2008 (the “Employment
Agreement”) pursuant to which Executive became a key employee of Perrigo. In
connection with such employment, Executive has obtained or will obtain access to
sensitive information regarding Perrigo’s Business (as defined below) and
Perrigo’s customers. The parties agree that improper disclosure or use of that
information will cause serious and irreparable harm to Perrigo.
     WHEREAS Perrigo’s special competence in its various fields of endeavor is
the secret of its growth and provides the source of both career opportunities
and security for employees throughout Perrigo. Such growth depends to a
significant degree on Perrigo’s confidential, proprietary information. This is
information that is not generally known to the public and includes more and
better information than our competitors have about Perrigo’s Business. For
purposes of this Agreement “Perrigo’s Business” shall mean, without limitation,
the research, development, production, marketing, manufacture, preparation,
handling, treatment, storage, sale, distribution, shipment and use of
pharmaceutical products (including prescription, generic, brand, store brand,
value brand, over-the-counter (OTC) and nutritional products), active
pharmaceutical ingredients, or any other products that Perrigo or one of its
affiliates is marketing or actively planning to market during the Agreement Term
(as that term is defined in the Employment Agreement). To obtain such
information and use it successfully, Perrigo spends considerable sums of money
in product development, the development of marketing methods, training its
employees, and service to its customers.
     NOW THEREFORE, in consideration of Perrigo’s agreement to employ Executive
and provide the compensation and benefits as set forth in the Employment
Agreement and for other good and valuable consideration, the receipt of which is
acknowledged, the parties agree as follows:
     1. Restriction on Competing Activities.
     (a) Subject to Section 1(b) and (c) below, during the Agreement Term (as
defined in the Employment Agreement) and ending on the first anniversary of the
Executive’s Date of Termination (as defined in the Employment Agreement) (the
“Non-Competition Period”), Executive will not, directly or indirectly, alone or
as a partner, officer, director, owner, employee, or consultant of any business
or other entity, be engaged in any business or other enterprise that competes,
directly or indirectly, in any way with the Perrigo Business. In addition to its
plain meaning and understanding, “compete in any

5



--------------------------------------------------------------------------------



 



Exhibit A
way with the Perrigo Business” shall also specifically include being employed by
or providing consulting or other substantial services to any company that in any
way sells, manufactures, distributes or develops store brand or value brand OTC
drug or nutritional products, topical generic prescription pharmaceutical
products, active pharmaceutical ingredients or any other product that Perrigo or
one of its affiliates is marketing or actively planning to market during the
Noncompetition period, as used in this Agreement, “store brand and value brand
products” means those products that are supplied by a manufacturer or marketer
through channels of distribution (including but not limited to, wholesalers,
distributors and retailers) that bear either (i) a label or brand name that is
used exclusively by the wholesaler, distributor or retailer, or (ii) a label or
brand name that is not regularly advertised by national broadcast, print, direct
mail or other media for the purpose of establishing brand name recognition of
the manufacturer, marketer and/or distributor with the general public. Executive
also agrees that during the Non-Competition Period, he will not, directly or
indirectly, either for himself or any other person, solicit or induce, or
attempt to solicit or induce, any individual who is an employee, independent
contractor, supplier, or customer of Perrigo to terminate his, her, or its
business relationship with the company or in any way interfere with or disrupt
the company’s relationship with any of its employees, independent contractors,
suppliers, or customers.
     (b) In the event Perrigo provides timely notice of non-renewal to Executive
pursuant to Section 1(i) of the Employment Agreement, the restrictions on
competing activities found in Section 1(a) above will expire on the last day
that Executive is employed by Perrigo.
     (c) In the event Executive provides timely notice of non-renewal to Perrigo
pursuant to Section 1 (i) of the Employment Agreement, during the
Non-Competition Period, Executive shall not be precluded from being employed by
or serving as a consultant to any business or other enterprise that competes in
any way with the Perrigo Business, but only to the extent that such employment
or consulting services do not relate, directly or indirectly, to an OTC drug or
nutritional product, topical generic prescription pharmaceutical product, active
pharmaceutical ingredient or any other product that Perrigo or one of its
affiliates is marketing or actively planning to market during the Agreement Term
and ending on the first anniversary of the Executive’s date of termination.
     2. Nondisclosure. Executive will not during or at any time after the
termination of employment with Perrigo use, divulge, or convey to others any
secret or confidential information, knowledge or data of Perrigo or that of
third parties obtained by Executive during the period of employment with
Perrigo. Such secret or confidential information, knowledge or data includes,
but is not limited to, secret or confidential matters:
     (a) of a technical nature such as, but not limited to, methods, know-how,
formulas, compositions, processes, discoveries, machines, inventions, computer
programs and similar items or research projects,

6



--------------------------------------------------------------------------------



 



Exhibit A
     (b) of a business nature such as, but not limited to, information about
costs, purchasing, profits, marketing, sales or lists of customers, and
     (c) pertaining to future developments such as, but not limited to, research
and development or future marketing or merchandising.
     3. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to Perrigo’s actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive while providing services to the Perrigo (“Work Product”)
belong to Perrigo. Executive shall promptly disclose such Work Product to
Perrigo’s General Counsel and perform all actions requested by Perrigo (whether
during or after Executive’s period of employment) to establish and confirm such
ownership (including, without limitation, executing assignments, consents,
powers of attorney and other instruments).
     4. Return of Company Property. Upon termination of employment with Perrigo,
or at any other time at Perrigo’s request, Executive agrees:
     (a) To deliver promptly to Perrigo all manuals, letters, notes, papers,
books, reports, sketches, computer data or disks, files and programs, price
lists, customer files, memoranda, contracts and agreements, business and
marketing plans, product formulations, manufacturing processes, procedures and
methods (including equipment specifications and drawings), vendor lists, vendor
files, customer lists, stored or recorded documents, and all other materials and
copies thereof relating in any way to the Perrigo Business and in any way
obtained by Executive during the period of employment with Perrigo which are in
Executive’s possession or under his control. Executive further agrees that he
will not make or retain any copies of any of the foregoing and will so represent
to Perrigo upon termination of employment.
     (b) To confirm to Perrigo that all of Perrigo’s computer records, files and
programs have first been turned over to Perrigo and then deleted or erased from
all computer equipment owned, leased or used by Executive.
     (c) To return to Perrigo all personal property provided for Executive’s use
during his employment with Perrigo including, but not limited to, automobiles,
computers and related equipment, telephones, credit cards, security cards and
identifications, keys and tools.
     5. Remedies. Executive acknowledges and agrees that monetary damages for
his breach of any provision of this Agreement would be an inadequate remedy and
that would not have an adequate remedy at law for such breach. Accordingly,
Executive agrees that, in addition to all other rights and remedies available to
the company to enforce its rights pursuant to this Agreement, Perrigo shall,
without the necessity of

7



--------------------------------------------------------------------------------



 



Exhibit A
proving irreparable harm or of posting a bond, be entitled to such equitable
relief from any court with proper jurisdiction, including, but not limited to,
an injunction, a temporary restraining order, or an order for specific
performance, as may be necessary to enforce or prevent a violation (whether
anticipatory, continuing, or future) of any provision of this Agreement. If
Executive breaches any provision of this Agreement, he shall pay all expenses,
including court costs and actual attorney fees, incurred by Perrigo in enforcing
such provision.
     6. Enforceability. The unenforceability of any provision or portion of any
provision of this Agreement shall not affect the enforceability of the remaining
provisions or the remainder of any provision of this Agreement. If at any time a
court determines that any restrictive covenant contained in this Agreement is
unreasonable, the parties agree that the maximum restriction permitted by law
shall be substituted for the stated restriction and that such substitution shall
govern this Agreement as if originally part of this Agreement.
     7. Binding Effect. This Agreement and the rights and obligations of Perrigo
hereunder shall inure to the benefit of and be binding upon Perrigo and its
successors and assigns.
     8. Entire Agreement Modifications. This Agreement contains the entire
agreement between the parties with respect to its subject matter and supersedes
all other agreements, whether oral or written, between the parties regarding
such subject matter. This Agreement may be modified or terminated only through a
written instrument signed by each of the parties.
     9. Waiver. The waiver by either party of the enforcement or the breach of
any provision of this Agreement shall not operate or be construed as a
subsequent or continuing waiver of the enforcement or the breach of any
provision. The failure by either party to insist upon strict compliance of any
provision of this Agreement shall not be deemed a waiver of such provision. No
waiver shall be valid unless in writing and signed by the party giving the
waiver.
     10. Governing Law. This Agreement shall be governed by laws of Israel,
provided, however, that with respect to acts that occur in the United States
(“US Based Conduct”) that would constitute a breach of this Agreement and any
disputes relating to such acts shall be governed by and construed and enforced
in accordance with the internal laws of the State of Michigan without regard to
principals of conflict of laws with respect to any acts occurring in the United
States. Any proceeding related to or arising out of this Agreement relating to
US Based Conduct shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof. Executive accepts, with respect to US Based Conduct,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts and waives any defense of forum non conveniens, and irrevocably agrees to
be bound by any final and nonappealable judgment rendered thereby in connection
with this

8



--------------------------------------------------------------------------------



 



Exhibit A
Agreement. Executive further irrevocably consents, with respect to US Based
Conduct, to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof via overnight
courier, such service to become effective fourteen calendar days after such
mailing.
IN WITNESS WHEREOF, this Agreement been duly executed by the parties as of the
day and year first written above.
PERRIGO COMPANY

         
By:
  /s/ Joseph C. Papa
 
   
Its:
  President and Chief Executive Officer    

EXECUTIVE

         
By:
  /s/ Refael Lebel
 
   

PERRIGO ISRAEL PHARMACEUTICALS LTD.

         
By:
  /s/ Judy L. Brown    
 
       
Its:
  Executive Vice President and
Chief Financial Officer    

9